t c memo united_states tax_court abdul hafiz and rawnaq a hafiz petitioners v commissioner of internal revenue respondent docket no filed date lawrence h richards for petitioners katherine lee wambsgans for respondent memorandum findings_of_fact and opinion gerber judge respondent determined deficiencies in petitioners' income taxes of dollar_figure and dollar_figure for the taxable years and respectively the sole issue remaining for our consideration is whether petitioners as s_corporation shareholders may increase their bases in the s_corporation by the amount of debt for which they and the corporation were the primary obligors findings of fact1 petitioners abdul and rawnaq hafiz are husband and wife and timely filed joint federal_income_tax returns for the years and petitioners resided in north jackson ohio at the time they filed their petition in this case in the late 1970's petitioner abdul hafiz mr hafiz entered into a partnership to invest in the motel business the partnership owned and operated a days inn in monroe ohio in the partnership began experiencing severe financial difficulties mr hafiz decided to purchase the motel from the partnership in the hopes of turning it into a profitable enterprise in mr hafiz decided to form family motels inc family motels a corporation that elected to be treated as a small_business_corporation under subchapter_s mr hafiz was a 90-percent shareholder of family motels and his family members held the remaining shares family motels was organized to acquire and manage motels at the time of incorporation it was necessary to borrow funds to purchase the days inn in monroe mr hafiz met with the stipulation of facts and the attached exhibits are incorporated by this reference bank one of eastern ohio bank one on behalf of himself and family motels to discuss a possible loan after reviewing mr hafiz's financial statements bank one agreed to lend mr hafiz and family motels dollar_figure million toward the purchase_price of the motel the loan agreement required that the proceeds of the loan be used to purchase the motel mr hafiz was required to pledge all of his personal real_estate holdings bank accounts certificates of deposit and his pension_plan as security for the loan the loan was also secured_by a mortgage on the motel family motels abdul hafiz m d inc and petitioners were the primary obligors under the loan in mr hafiz and family motels applied for a second loan with bank one for the purchase of a days inn in seymour indiana bank one agreed to lend mr hafiz and family motels dollar_figure for the purchase of the motel once again mr hafiz was required to pledge all of his assets as security for the loan and mortgage the motel to the bank the commitment letter stated that the source of repayment would come from the operating income of the motel petitioners family motels and abdul hafiz m d inc were the primary obligors under the loan although mr hafiz received promissory notes from family motels equal to the amount of the loans at issue the abdul hafiz m d inc was the professional_corporation for mr hafiz's medical practice corporation's accounting_records treated the loans as loans from the bank not as loans from petitioners-shareholders in addition family motels made the loan payments to the bank neither petitioners nor family motels reported payments on the loans made by family motels as constructive dividends and family motels deducted the interest_paid on the loans from the time of incorporation family motels suffered significant losses petitioners increased their adjusted bases in the indebtedness of family motels by the full amount of the loans from bank one and claimed deductions for the losses of family motels under sec_1366 b in the amounts of dollar_figure and dollar_figure for the taxable years and respectively respondent determined that petitioners' bases in the indebtedness of family motels did not include the loans from bank one and disallowed the losses claimed in and that exceeded petitioners' adjusted bases in the stock and indebtedness of family motels prior to the increase from the loans opinion under sec_1366 s_corporation shareholders may deduct their pro_rata share of losses and deductions of the sec_3 unless otherwise indicated all section references are to the internal_revenue_code in effect for the years under consideration and all rule references are to this court's rules_of_practice and procedure corporation the deductions however are limited to the sum of the adjusted_basis of the shareholders' stock in the corporation sec_1366 and the adjusted_basis of any indebtedness of the corporation to the shareholders sec_1366 petitioners contend that they were primary obligors under the loans and that bank one looked primarily to mr hafiz and to his personal assets for repayment petitioners argue that the loans at issue should be viewed as loans to petitioners followed by a loan from petitioners to family motels for the same amount petitioners assert that they are entitled to increase their bases in the indebtedness of the corporation to them by the amount of the loans in the alternative petitioners argue that they should be entitled to increase their bases in the indebtedness of family motels by a portion4 of the loans respondent contends that because petitioners did not make any payments under the loans petitioners are not entitled to increase their bases to increase the basis in the indebtedness of an s_corporation there must be an economic outlay on the part of the shareholder 875_f2d_420 4th cir affg 90_tc_206 706_f2d_755 6th cir affg t c memo petitioners argue that because mr hafiz mrs hafiz family motels and abdul hafiz m d inc were the obligors under the loans they should be entitled to increase their bases in their stock by one-half of the amount of the loans the economic outlay required under sec_1366 must leave the taxpayers poorer in a material sense 54_tc_1293 affd per order 8th cir quoting 5_tc_250 although a bona_fide loan from a shareholder to an s_corporation will increase the shareholder's basis the shareholder must make an actual economic outlay and directly incur the indebtedness 63_tc_468 affd 535_f2d_309 5th cir as was noted by this court in 50_tc_762 no form of indirect borrowing be it guaranty surety accommodation comaking or otherwise gives rise to indebtedness from the corporation to the shareholders until and unless the shareholders pay part or all of the obligation prior to that crucial act liability may exist but not debt to the shareholders the shareholders must make actual disbursements on the indebtedness before they can augment their bases for the purpose of deducting losses estate of leavitt v commissioner supra pincite since petitioners have not made actual disbursements on the loans they are not entitled to increase their bases most of the cases interpreting indebtedness of the s_corporation to the shareholder apply to former sec_1374 that section was repealed by the subchapter_s_revision_act_of_1982 publaw_97_354 96_stat_1669 effective for tax years beginning after date there are no differences between former sec_1374and the current sec_1366 that affect this analysis petitioners argue that we should ignore the form of the loans and rely on the economic_substance in deciding whether the loans were actually made to petitioners we find that the form and substance of the transaction was a loan from the bank to family motels the proceeds of the loan were to be used to purchase the motels on behalf of the corporation petitioners submitted no evidence that they were free to dispose_of the proceeds of the loans as they wished nor were the payments on the loans reported as constructive dividends in the corporation's income_tax returns or on petitioners' income_tax returns during the years in issue family motels made all of the loan payments to the bank and deducted the interest_paid on the loans at trial mr hafiz stated that he occasionally made payments on the loans at issue this however is contrary to the stipulation of facts a party is not permitted to contradict a stipulation in whole or in part except in the interest of justice rule e 87_tc_1451 petitioners have offered no evidence other than mr hafiz's assertions at trial that any payments were made by mr hafiz we deem the prior stipulation to be binding petitioners are not entitled to increase their bases in their stock by the amount of the loans nor can petitioners increase their adjusted bases by a portion of the loans absent an actual disbursement on the indebtedness shareholders cannot augment their bases in indebtedness for the purpose of deducting losses brown v commissioner supra pincite accordingly respondent's determination is sustained decision will be entered under rule
